Citation Nr: 1706317	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO. 13-33 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right inguinal hernia, status post prolene hernia system (PHS) mesh.


REPRESENTATION

Appellant represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran served honorably in the Army from September 1958 to September 1961.

This matter comes before the Board of Veterans'Appeals (Board) from a December 2010 rating decision of the above mentioned Department of Veterans Affairs (VA) Regional Office (RO).

The undersigned Veteran's Law Judge (VLJ) held a videoconference hearing in December 2012, and a transcript is contained within the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to service connection for a right inguinal hernia, status post PHS mesh.  He attributes his disability to his time in service, in which he claims the general rigors of service resulted in his right inguinal hernia.

Service treatment records do not show any complaints of treatment for or a diagnosis of, a right inguinal hernia during active duty service.  The Veteran's discharge examination in July 1961 also does not mention any subjective complaints of hernias, or a history of hernia repair.  The record also indicates that at discharge, the Veteran categorized his present health as "good."

The Veteran has not identified any existing VA or private medical records for the period between discharge and October 1997, except for a private examination he claims to have received when he was examined for purposes of a later cancelled recall to active duty.  VA is unable to locate this private record because the Veteran has not provided it, nor divulged details that would help VA identify it. 

In October 1997, the Veteran began to receive treatment from VA for diabetes mellitus.  During this first visit, a VA physical health screen showed no complaints or other evidence of a hernia, although the visit appears to mainly address his diabetes.  The Veteran's next VA treatment record in August 1998 reveals the first documented instance of the Veteran's claimed disability, a right inguinal hernia.  In December 2005, the Veteran's treating physician noted in his medical record that the Veteran had a 40-year history of the hernia, and that it was connected to service.  I was also noted that the Veteran reported that it has not caused him any problems, does not cause pain, but that his VA primary care physician suggested it was time to get it repaired.

Corrective surgery for the right inguinal hernia was completed in January 2006.  Although the surgery appeared to be initially successful, the hernia subsequently returned, and the Veteran has since refused further efforts to repair it.

In November 2010, the Veteran filed his initial service connection claim for a right inguinal hernia.  Service connection was denied in May 2011, and the Veteran filed a timely notice of disagreement (NOD) in July 2011, asserting that he "specifically recall[s] the onset of the hernia."  He described how he was "lifting a tread way that had loosened and was about to be washed into the river."  He also noted that he was examined several weeks later and told to watch for any changes, and then "subsequently examined several other times in Germany and at Fort Campbell [Kentucky]."  Finally, he claimed that several months after service he was examined once again and diagnosed with a hernia after receiving a private medical examination in preparation for his recall to active duty.  No specific dates or date ranges were provided, but he later places the recall examination at "approximately 6 months after [his] discharge from active duty."  There is no mention of the recall or the examinations in his service records. 

In a July 2011 statement in support of his claim, the Veteran stated that the Army scheduled the aforementioned recall examination through a private doctor, and that he received a documented diagnosis of his hernia.  He also claims that he was not recalled to service ultimately because of hypertension and diabetes that were also diagnosed during the same recall examination.  The Veteran asked the RO to obtain the records that he believed would corroborate his statements; however, he did not identify the name or location of the private doctor or a treatment facility.  Later in July 2011, the RO contacted the Veteran in an attempt to learn details of the alleged examination, but the Veteran responded that he did not know.  The RO provided a Statement of the Case (SOC) in November 2011, and the Veteran perfected his appeal that same month.  

At his hearing in December 2016, the Veteran testified that he suffered hernias that were caused when he was "out practicing in the field."  He explained that he was seen by a doctor who told him that his condition was minor, and that they would be medically addressed if they developed any further.  He also elaborated on the specific incident he referenced in the July 2011 NOD, claiming that a guardrail broke loose on a bridge while he was on security detail, and that he grabbed it while it was swinging around to prevent it from falling into the river below.  The Veteran insists that he was examined immediately after the incident; but that the examiners merely told him to let them know if his condition worsened.  He did not provide a specific date of the alleged incident, and there is no mention in his service records.  

When questioned as to why the there was no documented evidence of the disability until decades later, the Veteran stated that he volunteered for service and that he did not "think any big deal about [the injuries]."  Apparently, he did not want an injury complaint to influence his status in the Army.  

The Veteran's wife, a registered nurse, was next asked to testify on behalf of the Veteran.  She explained that she had noticed his condition when they were first married, which was shortly after the Veteran had left service.  She described how her husband never went to the doctor outside the VA, and only started receiving regular medical treatment after she asked him to have his blood sugar checked for diabetes in October 1997; the date of the Veteran's first known post-service medical record.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to provide an examination when the record contains evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the merits of the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, at 83.

The Board finds that the available evidence is insufficient to decide the claim on the merits, but does indicate a possible connection between his current right inguinal hernia and an in-service injury or event.  Here, there are no service treatment medical records indicating that the Veteran's disability occurred in service, and the earliest documentation of the disability itself is decades after service.  The Veteran's testimony is that he endured the condition until first diagnosed many years after service.  Adding support to this notion is his wife's competent testimony corroborating the length of time he has suffered from the symptoms.  Most importantly, there is a December 2005 VA clinical record indicating that the disability is 40 years old and service-related (although it appears that this notation merely recites medical history reported by the Veteran).  Under the circumstances, the Board finds the evidence indicates a possible connection to service, so it is sufficient to trigger the duty to assist for providing a VA examination and opinion.
	
Given the insufficiency of the available evidence, an equivocal record reflecting a the possibility of service connection, and the Veteran's current disability, all the elements are present under the VCAA, and the Board is obliged to remand for an examination and opinion.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Afford the Veteran an opportunity to attend a VA examination for the purpose of determining the nature, extent, and etiology of the Veteran's right inguinal hernia.  Provide the claims file to an examiner with the appropriate knowledge and expertise.  The examiner should review and address the Veteran's claim folder and all the relevant medical evidence, including the December 2005 clinical record indicating the hernia is service-related; and the statements provided the Veteran and his wife.  The examiner is the asked to offer an opinion as to the following question:

Whether it is at least as likely as not (i.e. 50 percent probability or more) that the current right inguinal hernia, status post prolene hernia system (PHS) mesh, was incurred in or as a result of active duty service.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





